DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 12/29/21, with respect to claims 1-3, 5, 6, 9, 10 and 15 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections has been withdrawn. 

Allowable Subject Matter
Claims 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 17 and 18, the prior art does not contain a valid combination of references that disclose a scanner communicating with an authentication server wherein profiles are registered and when a first authentication request to the server is successful predetermined information is stored in the scanner, furthermore in a case where a second authentication request is sent from among the profiles fails and predetermined information is stored, then an input screen is displayed for inputting authentication information different from the second authentication information, and wherein the second authentication request fails and predetermined information is not stored then a failure screen is displayed that does not include a field for further authentication input.  Similar prior art such as U.S. patent application publication 2014/0002847 by Mizuno discloses authentication profiles on a scanner and the ability to attempt re-authentication with a server after a failure but lacks disclosure of storing information of a successful login and determining the ability to re-attempt login based upon a previously successful login.
Claims 19-24 are allowed because they depend upon an allowed claim.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672